Citation Nr: 1411569	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-02 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a May 2013 Travel Board hearing.  The undersigned noted the issue on appeal and the deficiency in the claim, and engaged in a colloquy with the Veteran towards substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the electronic system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his service-connected dysthymic disorder and his service-connected hearing loss disorder have worsened since his August 2012 VA examinations for a mental disorder and a bilateral hearing loss disability to the extent that he is unable to secure or to follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 4.16 (2011).

Accordingly, new VA examinations are warranted.  In addition, the Veteran should be provided with an opportunity to submit new evidence relevant to his claim and outstanding VA treatment records dating from September 2012 forward should be associated with the claims file.

The case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA treatment records dating from September 2012 forward and associate them with the claims file.

3. Refer to 38 C.F.R. §4.130, Diagnostic Code (DC) 9433 Dysthymic disorder.  Schedule the Veteran for a VA psychiatric examination, if possible, with a different VA examiner than the VA examiner who performed the August 2012 psychiatric examination.  The new VA examiner should assess the nature and severity of the Veteran's dysthymic disorder and whether the disorder prevents him from engaging in substantially gainful employment.  The entire claims file and a copy of this REMAND must be provided to the VA examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed.  The following considerations must govern the opinion:

a. The examiner should identify the nature, frequency, and severity of the Veteran's dysthymic symptoms and the resulting functional impairment.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand and this REMAND.  That said, the examiner's attention is called to:

July-December 2009 VA medical treatment records noting psychiatric symptoms.

October 2009 VA medical treatment record, noting problems maintaining interpersonal relationships with supervisors.

May 2010 VA psychiatric examination.

June-October 2010 VA medical treatment records noting psychiatric symptoms.

August 2012 VA psychiatric examination.

May 2013 hearing transcript.

c. The examiner should provide an opinion addressing the effect of the Veteran's dysthymic disorder on his occupational and social functioning.  IN PARTICULAR, THE EXAMINER SHOULD STATE WHETHER THE VETERAN'S SERVICE-CONNECTED PSYCHIATRIC DISABILITY IS SUFFICIENTLY INCAPACITATING TO PREVENT HIM FROM WORKING, NAMELY ENGAGING IN SUBSTANTIALLY GAINFUL ACTIVITY, WITHOUT REGARD TO OTHER FACTORS SUCH AS AGE AND NONSERVICE-CONNECTED DISABILITIES.

d. The examiner must provide a complete explanation of his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the requested medical opinion(s) cannot be given, the examiner must state the reason(s) why.

4. Refer to 38 C.F.R. §4.85, DC 6100 Hearing loss.  Return the claims file to the VA examiner who performed the August 2012 hearing examination for a new audiological examination and a new opinion.  The VA examiner should assess the nature and severity of the Veteran's bilateral hearing loss and whether the disorder prevents him from engaging in substantially gainful employment.  If the examiner is not available, a different examiner may render the opinion.  The entire claims file and a copy of this REMAND must be  provided to the VA examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed.  The following considerations must govern the opinion:

a. The examiner should identify the nature, frequency, and severity of the Veteran's hearing loss and the resulting functional impairment.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand.  That said, the examiner's attention is called to:

Private medical records (1987-1992) from Raleigh Ear, Nose, and Throat.

April 2007 VA medical treatment record noting that Veteran lost his job due to hearing loss.

October 2009 self-report of employment history.

March 2010 VA hearing loss examination.

July 2010 Statement and Notice of Disagreement.

February 2011 Substantive Appeal (VA Form 9).

July 2012 VA medical treatment record noting that hearing loss is a barrier to learning.

August 2012 VA hearing loss examination.

May 2013 hearing transcript.

c. The examiner should provide an opinion addressing the effect of the Veteran's hearing loss disability on his occupational and social functioning.  IN PARTICULAR, THE EXAMINER SHOULD STATE WHETHER THE VETERAN'S SERVICE-CONNECTED HEARING LOSS DISABILITY IS SUFFICIENTLY INCAPACITATING TO PREVENT HIM FROM WORKING, NAMELY ENGAGING IN SUBSTANTIALLY GAINFUL ACTIVITY, WITHOUT REGARD TO OTHER FACTORS SUCH AS AGE AND NONSERVICE-CONNECTED DISABILITIES.

d. The examiner must provide a complete explanation of his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the requested medical opinion(s) cannot be given, the examiner must state the reason(s) why.

5. Then, review the medical examination reports to ensure that they adequately respond to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the reports are deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for TDIU as this readjudication requires re-rating the Veteran's dysthymic disorder (DC 9433) and hearing loss disability (DC 6100).  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

No action is required of the Veteran until further notice.  His cooperation in VA's efforts to develop the claim is both critical and appreciated.  The Veteran is advised that, should the RO schedule an additional VA examination, failure to report for the scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

